Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The applicant’s priority to foreign application JP-2019004770 filed on January has been accepted.
Information Disclosure Statement
The Information Disclosure Statements filed on July 8th, 2021 and October 27th, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. (US 10386287), hereafter Otsuka.
With regards to claim 1, Otsuka discloses a microparticle sorting device (Abstract; microchip 2) comprising:  a voltage supply unit (31) that supplies a drive voltage to a vibration element (oscillation element 3), that applies a vibration to an orifice (21) that generates a fluid stream (Col. 5 L26-30); a control unit (8) that controls a driving condition supplied to the vibration element (Col. 4, L27-28), on a basis of a relative relationship between a droplet discharged from the orifice and a satellite droplet present between droplets (Col. 6, L60-62); a sorting unit (electrodes 4 with deflection plates 5) that sorts the droplet containing microparticles on a basis of optical information detected from the microparticles flowing through a flow path (Col. 6, L58-62).

With regards to claim 2, Otsuka discloses all the elements of claim 1 as outlined above. Otsuka further discloses wherein the control unit controls the driving condition using absorption easiness indicating absorption easiness of the satellite droplet by either preceding or subsequent droplet as an index (Col. 2, L30-34).
With regards to claim 3, Otsuka discloses all the elements of claim 2 as outlined above. Otsuka further discloses wherein the absorption easiness is calculated on a basis of a positional relationship between the satellite droplet and the preceding and subsequent droplets (Col. 7, L46-49).

With regards to claim 5, Otsuka discloses all the elements of claim 2 as outlined above. Otsuka further discloses wherein the absorption easiness is calculated on a basis of a distance from a break-off point of the fluid stream until the satellite droplet is absorbed by either the preceding or subsequent droplet (Col. 8, L58-64).

With regards to claim 6, Otsuka discloses all the elements of claim 1 as outlined above. Otsuka further discloses wherein the driving condition is a frequency of the drive voltage (Col. 8, L48-50).

With regards to claim 7, Otsuka discloses all the elements of claim 6 as outlined above. Otsuka further discloses wherein the driving condition is strength of the drive voltage (Col. 5, L34-37).

With regards to claim 8, Otsuka discloses all the elements of claim 1 as outlined above. Otsuka further discloses wherein the control unit controls the driving condition on a basis of a positional relationship between the orifice and a break-off point of the fluid stream (Col. 8, L47-53).
With regards to claim 9, Otsuka discloses A microparticle sorting system (Abstract, microchip 2) comprising: a microparticle sorting device (1) provided with a voltage supply unit (31), that supplies a drive voltage to a vibration element (oscillation element 3) that applies a vibration to an orifice (21) that generates a fluid stream (Col. 5 L26-30); a sorting unit (electrodes 4 with deflection plates 5) that sorts the droplet containing microparticles on a basis of optical information detected from the microparticles flowing through a flow path (Col. 6, L60-62) of controlling (via controller 8) a driving condition supplied to the vibration element that applies the vibration to the orifice (Col. 4, L27-28). on a basis of a relative relationship between the droplet discharged from the orifice that generates the fluid stream and a satellite droplet present between droplets (Col. 8, L58-64).

With regards to claim 11, Otsuka discloses a droplet sorting device (Abstract) comprising: a voltage supply unit (31) that supplies a drive voltage to a vibration element (oscillation element 3), that applies a vibration to an orifice (21) that generates a fluid stream (Col. 5 L26-30); and a sorting unit (electrodes 4 with deflection plates 5) that sorts a droplet by controlling a driving condition supplied to the vibration element (controller 8; Col. 4, L27-28).

With regards to claim 12, Otsuka discloses a droplet control device (Abstract) comprising: a control unit (8) that controls a driving condition supplied to a vibration element (oscillation element 3) that applies a vibration to an orifice (Col. 5 L26-30, orifice 21) on a basis of a relative relationship between a droplet discharged from the orifice that generates a fluid stream and a satellite droplet present between droplets (Col. 8, L58-64).

With regards to claim 13, Otsuka discloses a droplet control program, that allows a droplet sorting device to execute a control function (Col. 3, L8-15), of controlling a driving condition supplied to a vibration element (oscillation element 3), that applies a vibration to an orifice (Col. 5 L26-30, orifice 21), on a basis of a relative relationship between a droplet discharged from the orifice that generates a fluid stream and a satellite droplet present between droplets (Col. 8, L58-64).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka.

With regards to claim 10, Otsuka discloses a microparticle sorting device (Abstract, microchip 2) provided with a voltage supply unit (31), that supplies a drive voltage to a vibration element (oscillation element 3) that applies a vibration to an orifice (21) that generates a fluid stream (Col. 5 L26-30); a sorting unit (electrodes 4 with deflection plates 5) that sorts the droplet containing microparticles on a basis of optical information detected from the microparticles flowing through a flow path (Col. 6, L60-62), a control function (Col. 2, L4-7) of controlling a driving condition (via controller 8) supplied to the vibration element that applies the vibration to the orifice (Col. 4, L27-28) on a basis of a relative relationship between the droplet discharged from the orifice that generates the fluid stream and a satellite droplet present between droplets (Col. 8, L58-64).
Otsuka does not directly disclose and a code of acquiring a droplet control program
that allows the microparticle sorting device to execute a control function. However, the examiner takes Official Notice that it is known in the art to activate control functions via code.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka as applied to claim 2 above, and further in view of Norton et al. (US 8975595), hereafter Norton.

With regards to claim 4, Otsuka discloses all the elements of claim 2 as outlined above. Otsuka does not disclose wherein the absorption easiness is calculated on a basis of a time from a break-off point of the fluid stream until the satellite droplet is absorbed by either the preceding or subsequent droplet.
However, Norton discloses controlling a drive voltage based on a time from droplet detection to the break off point of the droplet (Col. 28, L25-28; Col. 31, L35-40). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to base the absorption easiness as disclosed by Otsuka in the manner disclosed by Norton in order to increase sorting accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653